Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Currently there are no recognized generic claims to the following patentably distinct species:
Species I, Figs. 1-8: disclose a first embodiment of a semiconductor device.
Species II, Fig. 9: In FIG. 9, the angle .theta.1 is greater than 85 degrees and not more than 95 degrees. In the semiconductor device 111, the second surface F2 is a substantially perpendicular surface.
Species III, Fig. 10: the angle .theta.1 is greater than 60 degrees and less than 90 degrees. In the semiconductor device 112, the second surface F2 is a reverse-tapered surface.
Species IV, Fig. 11: In the semiconductor device 113 as shown in FIG. 11, the first portion p1 is provided; and the second portion p2 is omitted. The first portion p1 is provided at a portion between the first semiconductor region 11 and the third semiconductor region 13.
Species V, Fig. 12: In the semiconductor device 114 as shown in FIG. 12, the second portion p2 is provided; and the first portion p1 is omitted. The second portion p2 is provided at a portion between the first semiconductor region 11 and the third semiconductor region 13. In the semiconductor device 114, the second portion p2 may 
Species VI, Fig. 13: As shown in FIG. 13, the first portion p1 and the second portion p2 are provided in the semiconductor device 115. The first portion p1 is provided at a portion between the first semiconductor region 11 and the third semiconductor region 13. The second portion p2 is provided at a portion between the first semiconductor region 11 and the third semiconductor region 13.
Species VII, Fig. 14: In the semiconductor device 120 as shown in FIG. 14, multiple second electrodes 52 are provided; and multiple third electrodes 53 are provided. The first electrode 51 is between one of the multiple second electrodes 52 and another one of the multiple second electrodes 52 in the first direction (the X-axis direction). One of the multiple third electrodes 53 is between the first electrode 51 and the one of the multiple second electrodes 52 in the first direction (the X-axis direction). Another one of the multiple third electrodes 53 is between the first electrode 51 and the other one of the multiple second electrodes 52 in the first direction (the X-axis direction). Thus, multiple sets including the first to third electrodes 51 to 53 may be provided. For example, the first to third electrodes 51 to 53 have band configurations extending in the Y-axis direction.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/SHAHED AHMED/
Primary Examiner, Art Unit 2813